EXAMINER’S COMMENTS
Response to Applicant’s Request for Reconsideration
A telephonic interview was conducted on November 15, 2021 with Mr. David Victor. Mr. Victor’s arguments for reconsideration were persuasive. Siemens cited in the advisory action in pertinent prior art but no longer under consideration. 
Claims Allowed
All pending claims 1-21 filed October 22, 2021 now entered are allowed. Withdrawn claims are rejoined and allowed.
Closest US Patent/US Patent Publication
Lee, US 2010/0306223 recited in paper #20210818 mailed August 25, 2021, is the closest prior art. Forward citations and prior art cited during prosecution of Lee, abandoned, failed to reveal closer prior art. A search update revealed Li et al., US 2009/0327865, is noted below under Pertinent Prior Art. Forward citations and forward/backward citations of Li, US 9,135,247 failed to reveal closer prior art. Lee alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Pakhomova, IDS considered February 17, 2021 Cite. #2, is the closest non-patent literature prior art. Pakhomova alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0327865 (Li et al.) December 31, 2009 “Web Content Correction Method and Device, Web Content Correction Service Method and 
US 2014/0297473 (Singh et al.) October 2, 2012 “System and Method for Evaluating Correction Submissions with Supporting Evidence,” discloses: Embodiments of a system and method for evaluating correction submissions with supporting evidence may include, subsequent to a submitter being provided with item description information for an item offered for sale, receiving a correction submission specified by the submitter. The correction submission may specify a proposed modification to an attribute(s) in the item description information. Embodiments may include generating a measure of risk associated with performing the proposed modification to the item description information. Embodiments may also include, based on an evaluation of the measure of risk and one or more risk criteria, generating an 
Please note: Although Singh discloses a third-party source confirming the user’s correction submission, the third party source is not independent of the user submitting the correction request. The user provides the actual URL to the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 17, 2021